Citation Nr: 1029496	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a 
service-connected psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1969 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDING OF FACT

The medical evidence of record reflects that the Veteran's 
psychiatric disability symptomatology has caused occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; however, 
the evidence does not reflect that his symptoms have caused total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for an 
acquired psychiatric disability have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9433 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In the instant case, VA's notice requirements were satisfied by a 
letter issued in May 2005, which advised the Veteran that he must 
show that his service-connected psychiatric disability had 
increased in severity to warrant an increased disability rating, 
and which was sent prior to the initial adjudication of the 
Veteran's claim.  Additionally, the Veteran's June 2005 rating 
decision explained the criteria for an increased rating pursuant 
to the applicable rating criteria, and the Veteran's claim was 
subsequently readjudicated, as reflected by an October 2005 
statement of the case.  Additionally, the Veteran discussed the 
symptoms of his psychiatric disability with great specificity in 
his submitted statements and during his June 2005 VA mental 
disorders examination, and the Veteran has been represented by a 
Service Organization throughout the instant rating period.  
Accordingly, the Board concludes that any errors regarding the 
timing or content of the notice provided to the Veteran are 
deemed harmless.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the issue decided on appeal has been obtained.  The 
Veteran's VA treatment records have been obtained; he was 
afforded a VA examination during the pendency of the instant 
claim, and the Veteran was offered an opportunity to testify at a 
hearing before the Board, but he declined.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.

Increased Rating

The Veteran contends that the current severity of his service-
connected psychiatric disability entitles him to disability 
rating in excess of 30 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Regarding the rating criteria for psychiatric disabilities, a 30 
percent rating is assigned when a psychiatric disability causes 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2009).

A 50 percent rating is assigned when a psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term memory 
(e.g., retention of only  highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disability 
causes total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; danger of hurting self or others; 
intermittent inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or place; 
or, memory loss for names of close relatives, occupation, or own 
name.  Id.

The Board notes that the Veteran's service-connected psychiatric 
disability has been variously characterized since he was awarded 
service connection in 1974, including as an anxiety reaction with 
depressive features, moderately severe depressive neurosis with 
additional generalized anxiety, and more recently as a dysthymic 
disorder or dysthymia.  Given the variations in diagnoses as the 
Veteran has presented with various psychiatric symptoms over 
time, the Board will simply refer to the Veteran's service-
connected disability as a psychiatric disability.

The relevant evidence of record includes the Veteran's VA 
treatment records, a VA examination report, and the Veteran's 
submitted statements chronicling his psychiatric symptoms.  

A July 2004 VA treatment record reflects that the Veteran 
reported having sleep disturbances, hearing voices, seeing a 
ghost, feeling very depressed, and the treating medical 
professional noted that the Veteran had a distinct body odor.  
However, the Veteran denied any problems regarding maintaining 
his hygiene, and the Veteran also denied experiencing any 
paranoid or suspicious thoughts or any suicidal or homicidal 
ideation.  An August 2004 VA treatment record reflects the 
Veteran's report that his psychiatric state was largely the same, 
with the exception that he was now reporting passive suicidal 
ideation.  The evaluating medical professional diagnosed the 
Veteran with an anxiety disorder, not otherwise specified, and 
depression with psychotic features, and assigned a Global 
Assessment Functioning of 40.  

A September 2004 VA treatment record reflects the Veteran's 
report of continued depression, with both the Veteran and his 
companion (referred to as the Veteran's wife, although later 
treatment records reference her as his girlfriend) reporting the 
Veteran's irritability, isolating behavior, sleep disturbances, 
and hypervigilence.  The Veteran also reported experiencing 
difficulty concentrating, flashbacks of combat experiences, 
visual hallucinations, and fleeting thoughts of harming others, 
but no suicidal ideation.  Subsequent September 2004 VA treatment 
records note that the Veteran was continuing to experience visual 
hallucinations, irritability, and sleep impairment, somewhat 
improved after a change in the dosage of his psychiatric 
medication.

An October 2004 VA treatment record reflects that the Veteran's 
auditory and visual hallucinations ceased when his psychiatric 
medication was increased, and that his irritability had improved.  
However, the Veteran was engaging in compulsive behavior, which 
was playing computer games at the time of this treatment but had 
been other behaviors in the past, such as rechecking of door 
locks. 

A February 2005 VA treatment record reflects the Veteran's report 
that his mood had improved as the result of an improvement in his 
pain medication related to his various physical maladies, and the 
Veteran further reported that his depression and irritability 
were better controlled by his current psychiatric medication 
dosage.  The Veteran denied experiencing any auditory or visual 
hallucinations, instead theorizing that the shadows he sees 
(which he formerly believed to be ghosts) are the product of an 
ophthalmologic impairment.  On mental status examination, the 
evaluating medical professional noted the Veteran's appearance to 
be abnormal (without specifying how it was abnormal), but that 
his speech, mood, orientation, and affect were normal, with no 
delusions, hallucinations, or suicidal or homicidal ideations 
present.

A March 2005 VA neurological treatment record involves an 
assessment of the Veteran's reported progressive gait problems, 
which the Veteran attributed to his belief that he has 
Parkinson's disease.  (The Board notes that the Veteran's VA 
treatment record of record all note that the Veteran is 
wheelchair-bound.)  After conducting neurological testing, which 
revealed irregular results such as diffuse tremors that tended to 
disappear with distraction, and magnetic resonance imaging 
(MRI's) of the Veteran's brain and cervical spine, which revealed 
no cervical spine or brain abnormalities, the treating 
neurologist diagnosed the Veteran with astasia-abasia (functional 
gait disturbance) and volitional tremors, advising that the 
Veteran's condition needed to be treated by mental health 
providers, as apparently had been advised by VA neurologists in 
the past.

A May 2005 VA psychiatric treatment record reflects the Veteran's 
initial treatment for his psychosomatic disorder, astasia-abasia.  
The Veteran reported being extremely depressed after the recent 
dissolution of his five-year long romantic relationship.  The 
Veteran reported increased isolation, nightmares, loss of 
appetite, and related weight loss, as well as passive suicidal 
ideation and the return of his auditory and visual 
hallucinations.  On mental status examination, the Veteran was 
noted to be alert and oriented; at times tearful and at times 
smiling during the interview; with an appropriate, calm behavior; 
an occasional mild, intermitted hand tremor; and an 
"exceeding[ly] depressed" mood and congruent affect.  The 
Veteran's speech was soft and at a normal rate, and the Veteran 
demonstrated organized, goal-directed thought processes, and fair 
insight and judgment. The Veteran denied experiencing any 
delusions, obsessions or compulsions, or suicidal or homicidal 
ideations; however, he affirmed experiencing visual and auditory 
hallucinations.  The evaluating psychiatrist diagnosed the 
Veteran with somatoform disorder (undifferentiated verses 
conversion disorder verses NOS).

A May 2005 VA treatment record reflects the Veteran's report of 
continued depression, and on mental status examination, the 
Veteran was noted to be alert and oriented, with calm, 
appropriate behavior and no noted involuntary movements, with a 
reportedly sad mood and congruent affect.  The Veteran's judgment 
and insight were fair; his speech was slow, fluent, and very 
deliberate; and his thought processes were organized and goal-
directed.  The Veteran evidenced no delusions and denied 
experiencing any suicidal or homicidal ideations, although he 
again affirmed experiencing auditory and visual hallucinations in 
the form of hearing voices talking about him and seeing a blue 
rabbit and a formless entity that he believes may be a ghost.  
The treating psychiatrist diagnosed the Veteran with a conversion 
disorder and assigned a GAF score of 50.

A June 2005 VA treatment record reflects that the Veteran 
reported feeling of depression and "spaciness," and upon 
specific questions regarding his auditory and visual 
hallucinations, the Veteran reported that he hears human voices 
mumbling, sees shadows moving about his house, and has seen a 
mouse running across his ceiling singing "we shall overcome."  
The Veteran reported experiencing these hallucinations 
intermittently over the several years prior to the time of this 
treatment, but reported that they had become more frequent in the 
past two years.  Regarding the Veteran's diagnosed astasia-abasia 
(a psychosomatic motor impairment), the Veteran reported his 
belief that he has Parkinson's disease, as diagnosed by members 
of his church, and that the VA physicians told him that his 
astasia-abasia is related to a spinal cord injury and his prior 
strokes.  The Veteran's mental status examination was similar to 
the prior assessment, with the Veteran's judgment and insight 
again assessed as fair, his history of visual and auditory 
hallucinations noted, and a GAF score of 50 assigned.

Also in June 2005, the Veteran underwent a VA mental disorders 
examination, during which the Veteran reported that he was 
experiencing a depressed mood, loss of interest in previously 
enjoyable activities, insomnia, weight loss, fatigue, low-self 
esteem, hopelessness, decreased libido, guilt, poor 
concentration, and passive suicidal ideation, but no active 
suicidal ideation or any homicidal ideation.  The Veteran 
reported that his inability to find employment (despite 
successfully completing his college degree several years ago) and 
resulting financial hardship had negatively impacted his mental 
health.  The Veteran stated that he has poor relationships with 
his parents and siblings and that he had been married and 
divorced three times legally and one time religiously and has two 
adult daughters.  The Veteran also reported difficulty 
interacting with others and controlling his impulses.

On mental status examination, the examiner noted the Veteran to 
be oriented to person and place, mildly disheveled in appearance, 
and demonstrating a generalized body tremor throughout the 
interview.  The Veteran was noted to be cooperative and attentive 
throughout the interview with adequate eye contact, but with a 
depressed mood and restricted affect.  The Veteran's speech was 
noted to be soft but normal and his thought content was goal-
directed and coherent, focusing on his VA physicians' failure to 
diagnose him with Parkinson's disease although he had been 
diagnosed by his church members.  The Veteran's insight was noted 
to be limited, his memory grossly intact, and he affirmed passive 
suicidal ideation but denied experiencing any auditory or visual 
hallucinations.  The examiner diagnosed the Veteran with a 
dysthymic disorder and assigned a GAF score of 50, stating that 
this GAF score was indicative of moderate impairment in 
industrial and social functioning.  The examiner further noted 
that the Veteran's social functioning was impaired due to his 
depression, physical illnesses, social isolation, and inability 
to tolerate stressful situations resulting in impulsive and 
dangerous behavior.  The examiner further noted that while the 
Veteran attributed his current unemployment due to his physical 
injuries sustained in 2002, the examiner noted that the Veteran's 
impairments in psychosocial and industrial functioning would 
render him unemployable unless placed in a structured supportive 
work environment that can directly address his emotional needs 
and offer psychosocial support.  

Several days after this June 2005 VA examination, the Veteran 
received further VA psychiatric treatment, during which the 
Veteran reported experiencing a visual hallucination the day 
before this treatment during which his television turned into a 
roaring fire that he could both see and feel, noting this was 
frightening due to his involvement in two house fires in the 
past.  The results of a mental status examination were largely 
similar to others recently conducted by the Veteran's treating VA 
psychiatrist, noting the Veteran's judgment and insight to be 
fair, his history of auditory and visual hallucinations, and that 
he reported an improvement in his mood.

In a subsequent June 2005 VA treatment record, the Veteran's 
daughter accompanied the Veteran and participated in his 
treatment.  She reported living with the Veteran during that 
summer as she awaited attending law school in the fall.  (The 
Veteran has historically reported having a good relationship with 
both of his adult daughters, whom he raised as a single parent.)  
The Veteran and his daughter reported that the Veteran had a 
history of difficulty trusting others.  The Veteran's mental 
status examination was unchanged his last psychiatric treatment, 
and a GAF score of 55 was assigned.  Another June 2005 VA 
treatment record notes the Veteran's report of a visual 
hallucination in the form of his former girlfriend's Chihuahua 
running in his apartment, and he reports that his visual 
hallucinations often involve something "real," such as animal, 
but that the animal will be engaged in an unusual activity or 
have an unusual color.  The Veteran also reported  seeing the 
ghost of the former occupant of his apartment, and hearing 
voices, bumping, and dishes rattling in his neighboring 
apartment, although the apartment is currently vacant.  The 
Veteran reported continued isolation but improved sleep and 
denied any suicidal or homicidal thoughts. A GAF score of 55 was 
assigned.  In a subsequent June 2005 VA treatment record, the 
Veteran reported a visual hallucination of his former 
girlfriend's dog fighting another dog in his apartment, and the 
treating psychiatrist again noted a GAF score of 55 and the 
Veteran's diagnoses of psychosis NOS, conversion disorder, and 
alcohol dependence in remission.

A July 2005 VA treatment record reflects the Veteran's report of 
experiencing nightmares and his belief that he will die soon, 
although he had no active plan to harm himself.  The Veteran also 
reported his belief that he has special powers, including his 
ability to control the wind, which the Veteran reported was due 
to the fact that he is a witch.  (The Veteran's previous 
treatment records reflect his reports that he is a Wiccan.)  The 
Veteran's mental status examination was noted to be largely 
normal, with the exception of his tangential and circumstantial, 
although goal-directed, thought processes, and the evaluating 
psychiatrist again assigned a GAF score of 55.  In a subsequent 
July 2005 VA treatment record, the Veteran reported feeling very 
poorly due to the pain he had been experiencing, as his pain 
medications are ineffective.  The Veteran also reported sleep 
impairment in the form of difficulty falling asleep and frequent 
nightmares, as well as experiencing visual hallucinations of his 
former girlfriend's dog and auditory hallucinations of deceased 
fellow service members asking him why he is still alive.  The 
Veteran's mental status examination, diagnoses, and GAF score 
were unchanged.  A subsequent July 2005 VA treatment record 
reflects the Veteran's belief that he is unemployable due to his 
mental illness, and an August 2005 VA treatment record reflects 
the Veteran's reports of impaired memory; both treatment records 
reflect GAF scores of 55.

An August 2005 VA treatment record reflects the Veteran's report 
of an improved mood and interest in seeking employment.  The 
Veteran also reported that VA neurologists were unable to 
determine what is causing his leg weakness, but attribute his 
weakness to several prior strokes.  The Veteran also reported 
that he only uses his wheelchair when in hospitals or grocery 
stores, and otherwise uses a walker or no assistive devices when 
ambulating.  On mental status examination, the Veteran was noted 
to be alert and calm, with appropriate behavior and a broad 
affect, normal speech, organized and goal-directed thought 
processes, normal though content, and fair judgment and insight.  
However, the Veteran again reported experiencing auditory and 
visual hallucinations, including a blue rabbit that speaks to him 
in a foreign language and occasional sightings of his former 
girlfriend's dog.  

The Veteran submitted a statement, received by the VA in August 
2005, chronicling his psychiatric symptoms.  The Veteran reported 
that he did indeed have a specific suicidal plan (contesting the 
VA examiner's notation that the Veteran had only passive suicidal 
ideation); that he does indeed experience visual and auditory 
hallucinations (although the VA examiner stated he denied 
experiencing them during his examination); that his memory is 
indeed impaired; that he experiences almost daily panic attacks; 
that he does have difficulty understanding complex commands 
(citing his impaired memory); and that he self-isolates and has 
failed personal relationships (citing the recent demise of his 
long-term romantic relationship).

A September 2005 VA treatment record reflects the Veteran's 
reports of increased sleep disturbances due to ruminating 
thoughts and pain and that he was experiencing visual and 
auditory hallucinations, such as hearing a man's voice and seeing 
walls of fire.  However, the Veteran reported having daily 
conversations with his two adult daughters, and he denied any 
suicidal ideation or manic symptoms.  A mental status examination 
was consistent with other recent examinations, with the Veteran 
again assessed with a GAF score of 55.  A subsequent September 
2005 VA treatment record reflects a similar assessment of the 
Veteran's mental status and his reports of a slightly improved 
mood due to avoidance of certain television news programs and a 
recent visit by one of his daughters.  An October 2005 VA 
treatment record reflects the Veteran's report of continued 
auditory and visual hallucinations, mostly when "feeling down," 
but that his mood had recently improved.  He was accordingly 
assigned a GAF score of 60.

The Board noted that neither the Veteran nor his representative 
has asserted that his service-connected psychiatric disability 
has increased in severity since the time of his most recent VA 
examination.

After reviewing all of the evidence of record, the Board 
concludes that the Veteran's current disability picture is more 
accurately reflected by a 70 percent disability rating, as the 
Veteran's psychiatric disability causes occupational and social 
impairment with reduced reliability and productivity.  The 
Veteran's mood has been noted to be depressed, he has reported 
frequent panic attacks and impaired memory resulting in his 
forgetting to complete tasks; and his judgment and insight have 
been characterized as only fair.  The Veteran's personal hygiene 
has been noted as inadequate on more that one occasion, and the 
Veteran has also reported passive suicidal ideation and an 
inability to maintain personal relationships, reporting three 
failed marriages and one failed long-term relationship.  
Furthermore, at his VA examination, the examiner noted the 
Veteran's history of impaired impulse control and stated that 
while the Veteran was currently unemployed due to his physical 
disabilities, the Veteran would only be able to successfully 
maintain employment in settings which provided adequate emotional 
support.  Finally, the Veteran repeated reports of his visual and 
auditory hallucinations, as well as his psychosomatic motor 
impairment and tremors, suggest symptoms that are more accurately 
reflected by a rating in excess of his current 30 percent rating.

However, the Board does not find that the Veteran's psychiatric 
disability is productive of total occupational and social 
impairment.  No gross impairment in thought processes or 
communication has been noted; and neither grossly inappropriate 
behavior; or danger of hurting self or others is present (the 
Veteran has largely reported only passive suicidal ideation and 
no homicidal ideation).  Moreover, neither his treatment 
providers nor his VA examiner have noted that the Veteran has any 
inability to perform activities of living due to his psychiatric 
disability, and he has not evidenced any disorientation to time 
or place or memory loss for names of close relatives, occupation, 
or own his name. Moreover, while the Veteran reports a series of 
failed romantic relationships, the Veteran has maintained good 
relationships with his two daughters.  Furthermore, while the 
Veteran has repeatedly reported experiencing auditory and visual 
hallucinations, the Board finds that in the context of all his 
symptoms, these are insufficient to warrant a 100 percent rating.  
The Veteran's VA examiner characterized the Veteran's psychiatric 
disability as only moderate in severity, and the Veteran's GAF 
scores during the instant rating period, which range from 40 to 
60 and are predominantly in the 50-55 range, are not indicative 
of total occupational and social impairment.  Accordingly, a 
disability rating in excess of 70 percent is not warranted based 
on the evidence of record.

The Board specifically acknowledges its consideration of the lay 
evidence of record when promulgating this decision, including the 
statements submitted by the Veteran and his daughter's report of 
her observation of the Veteran's psychiatric symptoms as 
reflected in the Veteran's VA treatment records.  Indeed, the 
instant increased rating assigned by the Board in this decision 
is largely based on the Veteran's reported psychiatric symptoms.  
However, the objective medical evidence of record, including the 
results of the mental status examinations of record and assigned 
GAF score, fail to provide an objective basis for awarding an 
evaluation in excess of 70 percent.

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's psychiatric disability increased rating claim.   The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, but 
notes that he reported retiring from his profession as a painter 
after sustaining spinal, knee, and leg injuries after falling 
from a roof.  Likewise, the Veteran has not specifically claimed 
entitlement to a total disability due to individual 
unemployability (TDIU) as a result of his service-connected 
psychiatric disability.  See 38 C.F.R. § 4.16.  In the event that 
in filing an increased rating claim, a claim of a TDIU was 
implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009)), review of the medical evidence does not reflect that the 
Veteran's service-connected psychiatric disability precludes 
employment.  As discussed, the VA examiner concluded that the 
Veteran's psychiatric symptoms would not preclude the Veteran's 
employment, and that the Veteran could be successfully employed 
given the right employment circumstances.  Thus, a preponderance 
of the evidence of record is against a finding that the Veteran 
is precluded from gainful employment due solely to his service-
connected disability.  Thus, entitlement to a TDIU due to his 
service-connected psychiatric disability is not warranted.







ORDER

A 70 percent disability rating for a service-connected 
psychiatric disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


